Citation Nr: 1730249	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  14-24 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial, compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran had active duty service from July 1961 to June 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2012 rating decision in which the RO, inter alia, granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective October 8, 2010, and denied service connection for left and right hip disabilities.  In December 2011, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned for bilateral hearing loss and the denial of service connection for left and right hip disabilities.  A statement of the case (SOC) was issued in June 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In April 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  During the hearing, the undersigned granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  A hearing transcript has been associated with the claims file.

While the Veteran previously had a paper claims, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.







FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  Since the October 2010 effective date of the award of service connection, audiometric testing has revealed no worse than Level III hearing in each ear.

3.  While the Veteran has described some functional impairment associated with his bilateral hearing disability, the applicable schedular criteria are adequate to evaluate the Veteran's service-connected bilateral hearing loss at all pertinent points, and no claim of unemployability due to this disability has been raised.
 
4.  Although the Veteran has asserted that he has a bilateral hip condition related service, no hip disorder was shown in service or for many years thereafter; there is no credible evidence of an hip injury or of symptoms associated with the hip during service, or of a continuity of such symptoms since service; and there is no competent evidence whatsoever even suggesting a medical nexus between any current hip disorder and active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

2.  The criteria for service connection for bilateral hip disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a November 2011 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for a hip disorder, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA, along with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Further, as the current appeal of the bilateral hearing loss issue emanated from the Veteran's disagreement with the initial rating assigned following the award of service connection, no additional VCAA notice letter notice for the downstream higher rating issue was required under 38 U.S.C.A. § 5103A .  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, the June 2014 SOC set forth the criteria for a higher rating for bilateral hearing loss (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop each claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to each claim.  Pertinent medical evidence associated with the claims file consists of the report of an August 2011 VA examination, which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate the bilateral hearing loss under consideration, and VA treatment records.   The Veteran has not identified any additional records that are relevant to either claim herein decided.   Also of record and considered in connection with the appeal are various statements of the Veteran.  The Board finds that no additional AOJ action to further develop the record in connection with any claim, prior to appellate consideration, is required.

With respect to the service connection claim, the Board acknowledges that the Veteran has not been afforded a VA examination, nor has a medical opinion otherwise been obtained, in connection with the claim.  However, as explained in greater detail below, with respect to that claim, the evidence of record fails to trigger VA's duty to assist by providing a VA examination, even pursuant to the low standard set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either of these claims.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on each claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essential normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the result of a pure tone audiometry test.  38 C.F.R. § 4.85, DC 6100.

Under 38 C.F.R. § 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  See 38 C.F.R. § 4.85.

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VI," the percentage evaluation is 20 percent.  See id. 

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Where, as here, the question for consideration is entitlement to a higher initial rating following an award of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The Veteran's service-connected bilateral hearing loss has been assigned a noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, DC 6100, effective October 8, 2010.  The Veteran contends that his hearing is worse than the currently assigned rating reflects, and that alleges that he is entitled to a compensable rating for such disability.  However, considering the pertinent evidence in light of the above, the Board finds that the claim for a compensable rating for bilateral hearing loss must be denied.

In August 2011, the Veteran was afforded a VA audiology examination.  During that examination, the Veteran reported that he had difficulty with hearing co-workers during his job performance as a carpenter. The Veteran's speech discrimination score, using the Maryland CNC word list, was 86 percent for the right ear and 90 percent for the left ear.  Audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
50
80
85
64
LEFT
35
70
85
100
72

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation testing results s reveals Level III hearing in the both ears under Table VI. Application of these findings to Table VII corresponds to a zero percent (noncompensable) rating, as is currently assigned.  38 C.F.R § 4.85, DC 6100.  As the pure tone thresholds do not meet the criteria for exceptional patterns in hearing impairment under 38 C.F.R. § 4.86, Table VIA is not for application.

In view of the above, the Board finds that the Veteran is not entitled to a compensable schedular rating for bilateral hearing loss at any point pertinent to the claim on appeal.  The Board has carefully considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts his asserted difficulties or his assertions that his hearing loss should be rated higher.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's bilateral hearing loss been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

The Board has considered the functional impairment caused by the Veteran's bilateral hearing loss.  In this regard, the Veteran reported that his hearing loss has caused difficulties hearing on the phone and understanding his wife, as described during the August 2011 VA examination.  However, these are symptoms specifically contemplated by the appropriate rating criteria for hearing loss discussed above.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech or hearing other sounds in various contexts).  Hence, the criteria for rating hearing loss under DC 6100 encompasses the functional effects of the Veteran's hearing loss, to include those described by him.  Therefore, the rating assigned for the service-connected bilateral hearing loss during the period under consideration contemplates all of the Veteran's symptoms. as explained above, and there is no alleged or demonstrated any symptomatology that falls outside the scope of the applicable criteria. 

The Board further notes that, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the Veteran's bilateral hearing loss is appropriately rated as a single disability.  Moreover, there is no evidence or argument that consideration of the combined effects of multiple disabilities is here at issue.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  As such, the holding in Johnson need not be addressed further.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record indicates that the Veteran has reported that he works in sales, as reflected in the August 2011 VA examination report, and there is no subsequent evidence indicating that this is no longer the case.  Moreover, there is otherwise no evidence or allegation that the Veteran's bilateral hearing loss has actually or effectively rendered him unemployable at any pertinent point.  Under these circumstances the Board finds that a claim for a TDIU due to bilateral hearing loss has not been raised as a component of the current claim for higher rating, and need not be addressed herein.

For all the foregoing reasons, the Board finds that there is no basis for staged rating for the Veteran's bilateral hearing loss, pursuant to Fenderson, and that the claim for an initial, compensable rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, and the above-noted determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-6 (1990).

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service treatment records (STRs) do not document any hip injuries or disorders during service.  A June 1965 Report of Medical Examination notes that the Veteran's lower extremities were clinically normal.  There are no notations of any hip problems throughout the Veteran's STRs.

Post-service, the first notation of any hip problems is in a November 2005 VA treatment note where the Veteran complained of intermittent hip pain.  The Veteran also reported that his hip problems were an ongoing process and there was no history of any hip trauma.  The treating professional diagnosed the Veteran with mild arthritic changes in the hips.  Subsequent VA treatment records note complaints of hip pain and treatment for bilateral hip arthritis.

The Veteran's claim for service connection was received in October 2010.  In that claim, he reported that his bilateral hip disability began sometime in 2008.

In his June 2014 substantive appeal (filed via a VA Form 9, Appeal to the Board of Veterans' Appeals), the Veteran stated that he initially hurt his hips during service, but was unable to get treatment due to the nature of his in-service mission.  The Veteran also stated that he believed that his hip disabilities were the result of an altered gait due to an in-service knee injury.

During his April 2017 Board hearing before the undersigned, the Veteran testified that he jumped with a pack on and landed on his right hip.  See Board Hearing Transcript (Tr.) at 8.  The Veteran stated that he never sought treatment for his hip injury during service because he did not want to be medically discharged from service.  See id.

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that service connection for a bilateral hip disability is not warranted. 

At the outset, the Board notes that the Veteran, as a lay person, is certainly competent to report matters within his own personal knowledge-such as the occurrence of an injury or his own symptoms. See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, when assessing credibility and probative value, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Veteran is competent to state that he experienced a hip injury during service.  However, the Veteran's STRs do not document any hip injury or hip problems.  Further, while the Veteran reported that he injured his hips during service, that statement is inconsistent with the other evidence of record.  To that end, he reported, during VA treatment in 2005, that he had no history of hip trauma.  The Board finds the 2005 statement made to his treating clinician highly credible.   See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).  Further, in light of the fact that the Veteran's current assertions that he experienced hip trauma in service are inconsistent with his 2005 statement that he never experienced hip trauma, the Board finds that his current reports of in-service hip trauma or injury are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  For these reasons, the Board finds that the Veteran has not credibly established in-service hip injury.   

Post service, the Board also finds it noteworthy that, at the time the Veteran filed his service connection claim in October 2010, he reported that his bilateral hip disability began sometime in 2008.  This would tend to negate any current assertions of chronic hip problem during service and continuity of any such problems since service. Also, the post service record does not document any hip problems for many years after service-a factor that tends to weigh against an award of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Significantly, moreover, there is no competent evidence or opinion relating any diagnosed post-service hip disorder to any event, injury or disease in service.  While the Veteran is competent to describe his medical history and symptoms, the matter of whether any post-service hip disorder is medically related to active military service many years ago is a complex medical question, to include the question of whether a hip disorder is related to an altered gait due to an in-service knee injury.  The Board finds that the Veteran is not competent to assert a nexus regarding this issue.  Jandreau, 492 F.3d at 1377 n.4; see Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010).  Consequently,  his own assertions as to medical etiology have no probative value, and neither he nor his representative has presented or even alluded to the existence of any evidence supporting the Veteran's assertions.  Overall, then, there is no competent, probative evidence even suggesting that any current hip disorder is related to his alleged in-service trauma or any other incident of active military service. 

Furthermore, on these facts, VA is not required to arrange for VA examination or to otherwise obtain a medical opinion in connection with this claim.  Generally, VA has a duty to provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016); McLendon, supra. 

Here, however, there is no competent, credible and/or probative evidence of a nexus for any current hip disorder to a remote in-service event, injury or disease. This is so even considering the low nexus standards to trigger VA's duty to provide an examination and/or medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410   (2006); see Waters, 601 F. 3d at 1278 (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  In summary, the McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion and in this particular case, they are not met. Id.; McLendon, supra.

The Board emphasizes that, in this appeal, the Veteran's lay assertions, alone, cannot establish the required nexus element of the claim.  See 38 C.F.R. § 3.159(a)(1); Waters, 601 F. 3d at 1278; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  As such, any direct assertions by the Veteran and/or his representative as to diagnosis and/or medical etiology provide no persuasive support for the claim.  Id.  

For all of the foregoing reasons, the Board finds that the claim for service connection for bilateral hip disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible and probative evidence supports required elements of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for bilateral hearing loss is denied.

Service connection for bilateral hip disability is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


